Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 4, line 18 is amended from “the power supply batter and the solar cell forming a dual power supply circuit;” to –the power supply battery and the solar cell forming a dual power supply circuit;” (i.e. the term “batter” should be corrected to read as -battery-).
In claim 5, line 7 is amended from “when the dual sensor provide weak signals to the MCU,” to -when the dual sensor sampling circuit provides weak signals to the MCU” (i.e. the term “sampling circuit” is added to ‘dual sensor’ in order to sustain proper antecedence basis).
In claim 5, line 17, is amended such that the period (“.”) found at the end of the line is replaced with a semicolon (“;”).
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
the dual power supply circuit driving the LED light emitting chip through the control circuit board, and the control circuit board controlling the dual power supply circuit to provide suitable power supply to the LED light emitting chip according to the illuminance signal of the dual sensor sampling circuit in different environments, thereby the LED light emitting chip obtaining electric energy adapted to the illuminance, and providing a clear and moderate brightness illuminance to ensure shooting accuracy.
the dual power supply circuit is configured to provide power for the LED light emitting chip, and the MCU is configured to control the dual power supply circuit to supply electric energy required for the LED light emitting chip to emit light according to illuminance signals of the dual sensor sampling circuit in different environments, thereby the LED light emitting chip obtaining the electric energy to provide a clear and moderate brightness illuminance to ensure shooting accuracy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641





    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.